Citation Nr: 0712877	
Decision Date: 05/01/07    Archive Date: 05/15/07

DOCKET NO.  95-23 797	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for a chronic skin 
disability, including as due to exposure to Agent Orange.

2.  Entitlement to service connection for a pinched neck 
nerve.

3.  Entitlement to an increased evaluation for residuals of a 
left shoulder shell fragment wound, rated 10 percent 
disabling prior to June 2, 2003, 20 percent disabling 
effective June 2, 2003, and 30 percent disabling effective 
September 8, 2004.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The veteran served on active duty from August 1962 to 
December 1962, December 1966 to October 1969 and August 1972 
to November 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from January 1985 and June 1994 rating 
decisions by the Cleveland, Ohio Department of Veterans 
Affairs (VA) Regional Office (RO).  This case was remanded by 
the Board for additional development in May 2000, and again 
in August 2004.

By a decision dated January 6, 2006, the Board remanded the 
veteran's claim for entitlement to service connection for a 
chronic skin disability, and denied all of the veteran's 
other pending claims.  The veteran appealed the Board's 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  In November 2006, the Court issued an order 
which granted an October 2006 joint motion of the parties for 
partial remand of the Board's January 2006 decision.  A copy 
of the motion and the Court's Order have been incorporated 
into the claims folders.  The joint motion remanded the 
veteran's claim for service connection for a pinched neck 
nerve, and remanded the veteran's claim for increased ratings 
for residuals of a left shoulder shell fragment wound.  The 
veteran's claim for service connection for malaria and his 
claim for service connection for alcohol and drug abuse were 
dismissed. 

The issue of service connection for a pinched neck nerve, and 
the issue of entitlement to increased evaluations for 
residuals of a left shoulder shell fragment wound, are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDING OF FACT

The veteran's current skin disabilities are unrelated to 
service.


CONCLUSION OF LAW

A chronic skin disability was not incurred in or aggravated 
by military service and may not be so presumed.  38 U.S.C.A. 
§§ 1110, 1131, 1112, 1116 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Before addressing the merits of the veteran's claims on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2005); 38 C.F.R. § 3.159 (2006). 

The VA is required to assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  The VA is required to notify a claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, the VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, the VA will attempt to 
obtain on behalf of the claimant.  In addition, the VA must 
also request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.

In addition, the Board notes that the Court has held that the 
plain language of 38 U.S.C.A. § 5103(a) requires that notice 
to a claimant be provided "at the time" of, or 
"immediately after," the VA's receipt of a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  However, the Court also stated that the failure to 
provide such notice in connection with adjudications prior to 
the enactment of the Veteran's Claims Assistance Act of 2000 
(VCAA) was not error and that in such cases, the claimant is 
entitled to "VCAA-content complying notice and proper 
subsequent VA process."  Id. at 120.  In this case the 
rating decisions on appeal were promulgated prior to passage 
of the VCAA.

By letter in April 2003 the RO wrote to the veteran and 
specifically informed him of the type of evidence needed to 
support the claim, who was responsible for obtaining relevant 
evidence, where to send the evidence, and what he should do 
if he had questions or needed assistance.  The RO again wrote 
to the veteran in August 2004 and notified the veteran of its 
duty to assist him in obtaining pertinent evidence and 
medical records to support his claim as well as requested 
that he submit any supporting medical records from private 
treatment.  Additionally, the RO informed the veteran as to 
what the evidence must show to establish entitlement.  The RO 
also requested that the veteran identify any relevant records 
and/or additional supporting information or evidence, and 
submit authorizations to the RO so that the RO could obtain 
the records or other evidence on his behalf.  Therefore, the 
Board believes that the veteran was on notice of the fact 
that he should submit any pertinent evidence in his 
possession.  

More recently, the Court found that in cases for service 
connection, the VA must notify the claimant that, should 
service connection be awarded, a disability rating and an 
effective date for the award of benefits will be assigned.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In the 
present appeal, although the veteran has not been provided 
notice of the type of evidence necessary to establish a 
disability rating or an effective date for the disability for 
which service connection is sought, the Board finds that 
there is no prejudice to the veteran in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (where the Board addresses a question 
that has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the appellant 
has been prejudiced thereby).  As explained below, the Board 
has determined that service connection for the claimed 
disability is not warranted.  Consequently, no disability 
ratings or effective dates will be assigned, so there can be 
no possibility of any prejudice to the veteran in not 
notifying him of the evidence pertinent to these elements.

The record also reflects that the veteran's service medical 
records and VA medical records have been obtained.  The 
veteran has been provided VA medical examinations.  In 
September 2004 the Social Security Administration (SSA) 
informed VA that there were no SSA records available.  In 
October 2004 the RO wrote to the veteran and informed him of 
the unavailability of SSA records.  The veteran has been 
accorded ample opportunity to present evidence and argument 
in support of the appeal.  Neither the veteran nor his 
representative has identified any outstanding evidence that 
could be obtained to substantiate the claim.  The Board is 
also unaware of any such outstanding evidence. 

After providing the veteran with proper notice and fulfilling 
its duty to assist, the originating agency readjudicated the 
veteran's claim.  There is no indication in the record or 
reason to believe that the ultimate decision of the 
originating agency would have been different had complete 
notice been provided at an earlier time.

In sum, the Board is satisfied that the originating agency 
properly processed the veteran's claim decided below after 
providing the required notice and that any procedural errors 
in the development and consideration of the claim by the 
originating agency were insignificant and non-prejudicial to 
the veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
Accordingly, the Board will address the merits of the claim.

Pertinent Laws and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131.

Service connection may also be granted for disease that is 
diagnosed after discharge from military service, when all of 
the evidence establishes that such disease was incurred in 
service.  38 C.F.R. § 3.303(d).

The record shows that the veteran served in the Army in the 
Republic of Vietnam during the Vietnam era.  He is therefore 
presumed to have been exposed to Agent Orange.  38 U.S.C.A. § 
1116(f).

The following diseases are deemed associated with herbicide 
exposure, under current VA law: chloracne or other acneform 
diseases consistent with chloracne, Type 2 diabetes, 
Hodgkin's disease, multiple myeloma, non-Hodgkin's lymphoma, 
chronic lymphocytic leukemia, acute and subacute peripheral 
neuropathy, porphyria cutanea tarda, prostate cancer, 
respiratory cancers (cancer of the lung, bronchus, larynx, or 
trachea), and soft-tissue sarcomas (other than osteosarcoma, 
chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  The 
foregoing diseases shall be service connected if a veteran 
was exposed to an herbicide agent during active military, 
naval, or air service, if the requirements of 38 U.S.C.A. § 
1116, 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there 
is no record of such disease during service, provided further 
that the rebuttable presumption provisions of 38 U.S.C.A. § 
1113 (West 2002); 38 C.F.R. § 3.307(d) are also satisfied.

Analysis

The Board concedes that the veteran served in Vietnam.  The 
veteran is not arguing, and the evidence does not otherwise 
establish, that he has a disease that is subject to 
presumptive service connection based on exposure to Agent 
Orange in Vietnam.  As such, the veteran may not prevail 
under the provisions of 38 C.F.R. § 3.309(e).  There is no 
medical evidence of file linking the veteran's Agent Orange 
exposure to his current skin disabilities.

In Combee v. Brown, the United States Court of Appeals for 
the Federal Circuit held that when a veteran is found not to 
be entitled to a regulatory presumption of service connection 
for a given disability the claim must nevertheless be 
reviewed to determine whether service connection can be 
established on a direct basis.  Combee v. Brown, 34 F.3d 
1039, 1043-1044 (Fed.Cir.1994).  As such, the Board must not 
only determine whether the veteran has a disability which is 
recognized by VA as being etiologically related to prior 
exposure to herbicide agents that were used in Vietnam (See 
38 C.F.R. § 3.309(e)), but must also determine whether his 
current disability is the result of active service under 38 
U.S.C.A. § 1110 and 38 C.F.R. § 3.303(d).  In other words, 
the fact that the veteran does not meet the requirements of 
38 C.F.R. § 3.309 does not in and of itself preclude him from 
establishing service connection as he may, in the 
alternative, establish service connection by way of proof of 
actual direct causation, showing that his exposure to Agent 
Orange during service caused his claimed disabilities.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(d).

The service medical records do show that the veteran had 
tinea corporis all over his body in early August 1969.  A 
service medical record dated later in August 1969 indicates 
that the veteran's skin eruptions had almost completely 
resolved.  

A review of the extensive post service medical evidence fails 
to reveal any diagnosis of tinea corporis.  On VA examination 
in September 2004 the veteran was diagnosed with xerosis and 
lichen simplex chronicus.  The VA examiner opined that it was 
not likely that the veteran's current skin disability was 
related to exposure to Agent Orange.  

The veteran's skin was again examined by a VA physician in 
March 2006.  The diagnoses included lichen simplex chronicus, 
xerosis, tinea cruris, and candidal intertrigo.  The examiner 
stated that the veteran did not have tinea corporis.  She 
further stated that none of the veteran's current skin 
disabilities were related to tinea corporis.

In this case, the only evidence linking the veteran's current 
skin disabilities to service are his own assertions.  
However, as a layperson he is not competent to render a 
medical opinion.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
495 (1992). 

Not only is there no competent evidence in support of his 
claim, but there is medical evidence against his claim.  The 
September 2004 VA examiner opined that the veteran's current 
skin disabilities are not the result of exposure to Agent 
Orange, and the March 2006 VA examiner opined that the 
veteran's current disabilities are unrelated to the tinea 
corporis the veteran experienced during service.  Since the 
medical evidence indicates that the veteran did not develop a 
chronic skin disability during service and indicates that the 
veteran's current skin disabilities are unrelated to service, 
including exposure to Agent Orange, service connection for a 
chronic skin disability is not warranted.

Accordingly, the Board finds that the preponderance of the 
evidence is against entitlement to service connection for a 
chronic skin disability, on either a direct or presumptive 
basis.


ORDER


Entitlement to service connection for a chronic skin 
disability, including as a result of exposure to Agent Orange 
is denied.


REMAND

The October 2006 joint motion states that VA must determine 
whether the veteran is entitled to separate ratings for 
separate disabilities resulting from the service-connected 
residuals of the left shoulder shell fragment wound.  The 
joint motion further notes that while the veteran is 
currently rated for injury to Muscle Group I, a September 
2004 VA examination was indicative of the veteran also having 
injury to Muscle Group III of the left shoulder.  The joint 
motion indicates that a new VA examination of the veteran's 
left shoulder is necessary to determine which muscle groups 
are affected by the veteran's shell fragment wound to the 
left shoulder and the extent of symptomatology related to 
each injured muscle group.

The October 2006 joint motion further indicates that the 
veteran should be provided a VA examination to determine if 
the veteran's alleged pinched neck nerve disability is 
secondary to the service connected residuals of a shell 
fragment wound.  

In the present appeal, the veteran has not been provided with 
notice of the type of evidence necessary to establish 
disability ratings and effective dates if service connection 
is granted.  As these questions are involved in the present 
appeal, this case must be remanded for proper notice under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), that informs 
the veteran that disability ratings and effective dates will 
be assigned if service connection and/or a higher rating is 
awarded, and also includes an explanation as to the type of 
evidence that is needed to establish both disability ratings 
and effective dates.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006) and Dunlap v. Nicholson, No. 03-320 
(U.S. Vet. App. Mar. 2, 2007).  

Accordingly, the case is REMANDED for the following action:

1.  Send the veteran a corrective notice 
letter under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), that provides an 
explanation as to the information or 
evidence needed to establish disability 
ratings and effective dates for the 
claims on appeal should the claims be 
granted, as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006) and Dunlap v. Nicholson, 
No. 03-320 (U.S. Vet. App. Mar. 2, 2007).  

2.  Request copies of all of the 
veteran's VA treatment dated from 
September 2003 to present.

3.  Thereafter, the RO should arrange for 
a VA examination of the veteran by a 
physician with appropriate expertise to 
determine the extent of impairment from 
the veteran's service-connected residuals 
of a left shoulder shell fragment wound.  
All orthopedic, muscle, neurological 
and/or skin impairment due to the 
service-connected shell fragment wound 
must be identified.  All indicated 
studies should be performed.  The claims 
files, including a copy of this remand, 
must be made available to and reviewed by 
the examiner.

The examiner should be asked to address 
the following:

a) The physician should identify all 
current manifestations of the residuals 
of left shoulder shell fragment wound.  
Tests of joint movement against varying 
resistance should be performed.  The 
extent of any incoordination, weakened 
movement and excess fatigability on use 
should be described.  The physician 
should also be requested to identify any 
objective evidence of pain.  In reporting 
the results of range of motion testing, 
the examiner should identify all 
excursions of motion accompanied by pain.  
To the extent possible, the examiner 
should assess the extent of any pain.  
The physician should also express an 
opinion concerning whether the service-
connected disability would be productive 
of additional functional impairment on 
repeated use or during flare-ups (if the 
veteran describes flare-ups), and, if 
feasible, express this in terms of 
additional degrees of limitation of 
motion on repeated use or during flare-
ups.  If this is not feasible, the 
physician should so state.

b) The examiner should specify each 
muscle group of the left upper extremity 
that experiences residual injury from the 
shell fragment wound.  The examiner 
should specifically state whether there 
is damage to Muscle Group I and III and 
if so all disability associated with such 
damage should be described in detail.

c) For each muscle group disability 
identified, the examiner should note the 
frequency with which the veteran 
complains of the cardinal signs and 
symptoms of muscle disability, to include 
loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, 
impairment of coordination, and 
uncertainty of movement.  He should 
indicate the presence of entrance and 
exit scars, to include whether such are 
ragged, depressed, or adherent; 
indications on palpation of loss of deep 
fascia, muscle substance, or soft flabby 
muscles in the wound area; and whether 
there is normal firm resistance of muscle 
compared with the sound side.  The 
examiner should also indicate whether the 
veteran's muscles swell and harden 
abnormally in contraction.  Also, the 
examiner should state whether tests of 
strength, endurance, and coordinated 
movements when compared to the 
sound/uninjured side indicate either 
positive evidence of impairment or severe 
impairment of function.

d) The examiner should indicate whether 
any of the following are present: (A) X- 
ray evidence of minute multiple scattered 
foreign bodies indicating intermuscular 
trauma and explosive effect of missile; 
(B) adhesion of scar to one of the long 
bones, scapula, pelvic bone, sacrum, or 
vertebrae, with epithelial sealing over 
the bone, rather than true skin covering 
in an area where bone is normally 
protected by muscle; (C) diminished 
muscle excitability to pulsed electrical 
current in electrodiagnostic tests; (D) 
visible or measurable atrophy; (E) 
adaptive contraction of an opposing group 
of muscles; (F) atrophy of muscle groups 
not in the track of the missile, 
particularly of the trapezius and 
serratus in wounds of the shoulder 
girdle; and (G) induration or atrophy of 
an entire muscle following simple 
piercing by a projectile.

e) The examiner should describe the 
scarring that is residual of the shell 
fragment wound to the left shoulder, 
including whether such is tender or 
painful.  The size of the scar should 
also be described.

f) The examiner should state whether the 
veteran currently experiences a pinched 
nerve of the neck.  If a chronic pinched 
nerve neck disability is diagnosed, the 
examiner should indicate whether there is 
a 50 percent probability or greater that 
any such disability is related to, or 
aggravated by, the veteran's service-
connected residuals of a left shoulder 
shell fragment wound.  Reasons and bases 
for all opinions expressed should be 
provided.

4.  After completing the above action, the 
veteran's claims should be readjudicated.  
Readjudication of the increased rating 
claim should show consideration of the 
principles in Esteban v. Brown, 6 Vet. 
App. 259 (1994), pertinent to separate 
ratings for additional separate 
disabilities.  The RO should consider 
whether the veteran is entitled to 
separate ratings for different muscle 
groups, for nerve damage, for scarring, 
for arthritis, and for any other separate 
and distinctive symptomatology found to be 
a residual of the left shoulder shell 
fragment wound.  If any benefit sought on 
appeal is not granted to the veteran's 
satisfaction, or if a timely notice of 
disagreement is received with respect to 
any other matter, the RO should issue a 
supplemental statement of the case for all 
issues in appellate status and inform the 
veteran of any issue with respect to which 
further action is required to perfect an 
appeal.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
K. Osborne
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


